UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 19-6630


KEVIN HERRIOTT,

                    Plaintiff - Appellant,

             v.

FORD, Associate Warden, in individual and official capacity; CANTY, Associate
Warden, in individual and official capacity; SMITH, Major, in individual and
official capacity; DAVIS, Captain, in individual and official capacity; DANLEY,
Lieutenant, in individual and official capacity; BLACKWELL, Sergeant, in
individual and official capacity; GASKINS, Officer, in individual and official
capacity; BASKINS, Officer, in individual and official capacity; CAMPBELL,
Sergeant, in individual and official capacity; JONES, Sergeant, in individual and
official capacity; AMERISON, Mailroom Official, in individual and official
capacity; BRAD, Food Service Director, in individual and official capacity;
ROBINS, Head Nurse, in individual and official capacity; MCCABE, Acting
Warden, in individual and official capacity; CROWE, Sergeant, in official and
individual capacity,

                    Defendants - Appellees.


Appeal from the United States District Court for the District of South Carolina, at
Greenville. David C. Norton, District Judge. (6:19-cv-00751-DCN-KFM)


Submitted: June 20, 2019                                        Decided: June 25, 2019


Before NIEMEYER, AGEE, and RICHARDSON, Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam opinion.
Kevin Herriott, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Kevin Herriott appeals the district court’s order accepting the recommendation of

the magistrate judge and denying his motion for a temporary restraining order and

preliminary injunction. Because we generally lack jurisdiction to consider the denial of a

motion for a temporary restraining order, see Virginia v. Tenneco, Inc., 538 F.2d 1026,

1029-30 (4th Cir. 1976), we dismiss this part of Herriott’s appeal. As to the denial of

Herriott’s request for a preliminary injunction, we have reviewed the record and find no

reversible error. See Mountain Valley Pipeline, LLC v. W. Pocahontas Props. Ltd.

P’ship, 918 F.3d 353, 366 (4th Cir. 2019) (providing preliminary injunction standards).

We therefore affirm this part of the appeal for the reasons stated by the district court and

the magistrate judge. Herriott v. Ford, No. 6:19-cv-00751-DCN-KFM (D.S.C. Mar. 22,

2019 & Apr. 8, 2019). We deny Herriott’s request for sanctions and his motion to

supplement his pleading. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                    AFFIRMED IN PART,
                                                                    DISMISSED IN PART




                                             3